         Case 18-33836 Document 568 Filed in TXSB on 10/17/18 Page 1 of 11




                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                          §
In re:                                                    § Chapter 11
                                                          §
NEIGHBORS LEGACY HOLDINGS, INC.,                          § Case No. 18-33836 (MI)
et al.,                                                   §
                                                          § (Jointly Administered)
                 Debtors.1                                §


                          AMENDMENTS TO SCHEDULE E/F FOR
                   NEIGHBORS GLOBAL HOLDINGS, LLC (CASE NO. 18-33871)




1
    Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four
    digits of their tax identification numbers is not provided herein. A complete list of such information may be
    obtained on the website of the Debtors’ proposed claims and noticing agent at www.kccllc.net/neighbors. The
    location of Debtors’ principal place of business and the Debtors’ service address is: 10800 Richmond Avenue.
    Houston, Texas 77042.
                                  Case 18-33836 Document 568 Filed in TXSB on 10/17/18 Page 2 of 11


Fill in this information to identify the case:

Debtor Name: In re : Neighbors Global Holdings, LLC

United States Bankruptcy Court for the: Southern District of Texas
                                                                                                                                                                                        5 Check if this is an
Case number (if known): 18-33871 (MI)                                                                                                                                                        amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                            12/15


Part 1:        Summary of Assets

1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                        $                  0.00
     1a. Copy line 88 from Schedule A/B ...........................................................................................................................


     1b. Total personal property:
                                                                                                                                                                                        $                  0.00
     1b. Copy line 91A from Schedule A/B ..........................................................................................................................


     1c. Total of all property:
                                                                                                                                                                                        $                  0.00
     1c. Copy line 92 from Schedule A/B .............................................................................................................................



Part 2:       Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                        $        110,195,053.48
     Copy the total dollar amount listed in Column A, Amount of claim,from line 3 of Schedule D .....................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                        $                  0.00
     3a. Copy the total claims from Part 1 from line 5a of Schedule E/F ............................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:

     3b. Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .................................................                                              +$         8,000,000.00



4. Total liabilities
                                                                                                                                                                                        $        118,195,053.48
     Lines 2 + 3a + 3b ..............................................................................................................................................................




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                              Page 1 of 1
                               Case 18-33836 Document 568 Filed in TXSB on 10/17/18 Page 3 of 11


 Fill in this information to identify the case:

 Debtor Name: In re : Neighbors Global Holdings, LLC

 United States Bankruptcy Court for the: Southern District of Texas
                                                                                                                                             5 Check if this is an
 Case number (if known): 18-33871 (MI)                                                                                                            amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


Part 1:      List All Creditors with PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
      No. Go to Part 2.
    5Yes. Go to Line 2.




  2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
     3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim               Priority amount

          2.1 Priority creditor’s name and mailing address            As of the petition filing date, the claim is: $              Unknown    $            Unknown
             See Schedule E/F, Part 1 Attachment                      Check all that apply.
             Creditor Name
                                                                        Contingent
                                                                        Unliquidated
             Creditor's Notice name
                                                                        Disputed


             Address                                                  Basis for the claim:




             City                     State        ZIP Code



             Country

             Date or dates debt was incurred


             Last 4 digits of account                                                                                   Is the claim subject to offset?
             number                                                                                                       No

             Specify Code subsection of PRIORITY unsecured                                                               Yes
             claim: 11 U.S.C. § 507(a) ()




 Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 1 of 4
                            Case 18-33836 Document 568 Filed in TXSB on 10/17/18 Page 4 of 11


Part 2:     List All Creditors with NONPRIORITY Unsecured Claims



  3.List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured
    claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

     3.1 Nonpriority creditor’s name and mailing address                           As of the petition filing date, the claim is:   $                  8,000,000.00
          See AMENDED Schedule E/F, Part 2 Attachment                              Check all that apply.
          Creditor Name
                                                                                      Contingent
                                                                                      Unliquidated
          Creditor's Notice name
                                                                                      Disputed
                                                                                   Basis for the claim:
          Address




          City                     State            ZIP Code



          Country

          Date or dates debt was incurred                                          Is the claim subject to offset?
                                                                                      No
          Last 4 digits of account                                                    Yes

          number




 Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 2 of 4
                          Case 18-33836 Document 568 Filed in TXSB on 10/17/18 Page 5 of 11


Part 3:        List Others to Be Notified About Unsecured Claims
    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
       collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the
       next page.


      Name and mailing address                                                   On which line in Part 1 or Part 2 is the      Last 4 digits of account
                                                                                 related creditor (if any) listed?             number, if any


                                                                                 Line
      Name                                                                         Not Listed.Explain

      Notice Name


      Street




      City                       State                ZIP Code



      Country




  Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 3 of 4
                            Case 18-33836 Document 568 Filed in TXSB on 10/17/18 Page 6 of 11

Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

                                                                                                  Total of claim amounts

5a.   Total claims from Part 1                                                            5a.     $                        0.00


5b.   Total claims from Part 2                                                            5b. ¬   $                8,000,000.00




5c.   Total of Parts 1 and 2                                                              5c.     $                8,000,000.00
      Lines 5a + 5b = 5c.




  Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 4 of 4
                         Case 18-33836 Document 568 Filed in TXSB on 10/17/18 Page 7 of 11
Fill in this information to identify the case:

Debtor Name: In re : Neighbors Global Holdings, LLC

United States Bankruptcy Court for the: Southern District of Texas

Case number (if known): 18-33871 (MI)



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


            Declaration and signature


           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

           5     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


           5     Amended Schedule         E/F, Part 2, Creditors Who Have Nonpriority Unsecured Claims

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration




           I declare under penalty of perjury that the foregoing is true and correct.


           Executed on      10/17/2018                                                  µ   / s / Chad J. Shandler

                            MM / DD / YYYY                                                  Signature of individual signing on behalf of debtor




                                                                                            Chad J. Shandler
                                                                                            Printed name

                                                                                            Chief Restructuring Officer

                                                                                            Position or relationship to debtor




  Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors
                                                      Case 18-33836 Document 568 Filed in TXSB on 10/17/18 Page 8 of 11
                                                                                                  In re: Neighbors Global Holdings, LLC
                                                                                                             Case No. 18-33871
                                                                                                              Schedule E/F, Part 1
                                                                                                Creditors Who Have PRIORITY Unsecured Claims




                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent


                                                                                                                                                                                                                                      Disputed
                                                                                                                                                 Specify Code                                Subject to
                                                                                                                                                 subsection: 11 §                            offset                                                             Priority
Line   Priority Creditor's Name          Creditor Notice Name Address 1              Address 2          City              State Zip              U.S.C. 507(a)(__)     Basis for claim       (Y/N)                                               Total claim    amount
       Aldine ISD Property Tax Office    Tax Assessor -
   2.1 Julie Gazelas                     Collector            14909 Aldine Westfield                    Houston           TX        77032        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Angelina County Tax Office        Tax Assessor -
   2.2 Billie Page, PCC, CTOP            Collector            PO Box 1344                               Lufkin            TX        75902-1344   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown

   2.3 Arizona Department of Revenue                            1600 W Monroe Street                    Phoenix           AZ        85007        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Aurora Lozano - Harlingen Tax Tax Assessor -             609 N.77 Sunshine
   2.4 Office                           Collector               Strip                                   Harlignen         TX        78550        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
                                        Tax Assessor -
   2.5 Bowie Central Appraisal District Collector               PO Box 6527                             Texarkana         TX        75505-6527   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Brazoria County Ro'vin Garrett, Tax Assessor -
   2.6 PCC                              Collector               111 E. Locust                           Angleton          TX        77515        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
                                        Tax Assessor -
   2.7 Brazos County Kristeen Roe       Collector               4151 County Park Ct.                    Bryan             TX        77802        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Cameron County Tax Office        Tax Assessor -
   2.8 Tony Yzaguirre, Jr               Collector               964 E. Harrison                         Brownsville       TX        78520        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       City of EL Paso Maria O.                                                        221 N. Kansas,
   2.9 Pasillas, RTA                    Tax Collector           Wells Fargo Plaza      Suite 300        El Paso           TX        79901        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown

       City of McAllen Tax Office
  2.10 Rebecca M. Grimes, RTA/RTC                               PO Box 220                              McAllen           TX        78505-0220   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Colorado Department of
  2.11 Revenue                                                  1375 Sherman St                         Denver            CO        80261        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Comptroller of Public Accounts
  2.12 Glenn Hegar                                               P. O. Box 149348                       Austin            TX        78714-9348   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
                                         San Jacinto Tax Service
  2.13 Crosby MUD                        Company LLC             103 Kerry Rd                           Highlands         TX        77562        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Cypress Fairbanks ISD David       Tax Assessor -          10494 Jones Road,
  2.14 Piwonka                           Collector               Suite 106                              Houston           TX        77065        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown

       Department of Revenue
  2.15 Services - State of Connecticut                          P.O. Box 2936                           Hartford          CT        06104-2936   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Ector County Appraisal District   Tax Assessor -
  2.16 Anita Campbell                    Collector              1301 E 8th Street                       Odessa            TX        79761-4722   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Glaveston County Cheryle E.       Tax Assessor -         722 Moody (21st
  2.17 Johnson, PCC                      Collector              Street)                                 Galveston         TX        77550        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
                                         Tax Assessor -
  2.18 Goose Creek CISD                  Collector              PO Box 2805                             Baytown           TX        77522        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
                                         Tax Assessor -
  2.19 Gregg County Kirk Shields         Collector              PO Box 1431                             Longview          TX        75606-1431   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Harris County Ann Harris          Tax Assessor -
  2.20 Bennett                           Collector              PO Box 4622                             Houston           TX        77210-4622   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown

  2.21 Harris County Mike Sullivan       Tax Assessor-Collector P.O. Box 3547                           Houston           TX        77253-3547   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Harris County MUD 276 Avik
  2.22 Bonnerjee                         Tax Assessor-Collector PO Box 1819                             Houston           TX        77251-1819   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Hidalgo County Pablo (Paul)       Tax Assessor -
  2.23 Villarreal Jr., PCC               Collector              PO Box 78540                            Edinburg          TX        78540        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
                                         Tax Assessor -
  2.24 Humble ISD Janice P. Himpele      Collector              PO Box 4020                             Houston           TX        77210        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
                                                                Internal Revenue
  2.25 Internal Revenue Service          Department of Treasury Service Center                          Ogden             UT        84201        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown




                                                                                                                      Page 1 of 2
                                                       Case 18-33836 Document 568 Filed in TXSB on 10/17/18 Page 9 of 11
                                                                                                    In re: Neighbors Global Holdings, LLC
                                                                                                               Case No. 18-33871
                                                                                                               Schedule E/F, Part 1
                                                                                                 Creditors Who Have PRIORITY Unsecured Claims




                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent


                                                                                                                                                                                                                                      Disputed
                                                                                                                                                 Specify Code                                Subject to
                                                                                                                                                 subsection: 11 §                            offset                                                             Priority
Line     Priority Creditor's Name        Creditor Notice Name Address 1                Address 2         City             State Zip              U.S.C. 507(a)(__)     Basis for claim       (Y/N)                                               Total claim    amount
                                         Centralized Insolvency
  2.26   Internal Revenue Service        Operation              PO Box 7346                              Philadelphia     PA        19101-7346   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
         Jefferson County Allison Nathan Tax Assessor -
  2.27   Getz, P.C.C                     Collector              P.O. Box 2112                            Beumont          TX        77704        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
         Midland Central Appraisal
  2.28   District                                               4631 Andrews HWY       PO Box 908002     Midland          TX        79708-0002   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
         Montgomery County Tammy J. Tax Assessor -
  2.29   McRae, PCAC                     Collector              400 N. San Jaconto St.                   Conroe           TX        77301        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
         New Mexico Taxation and
  2.30   Revenue Department                                     PO Box 630                               Santa Fe         NM        87504-0630   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
         Orange County Karen Fisher,     Tax Assessor -
  2.31   PCC                             Collector              PO Box 1568                              Orange           TX        77631-1568   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
  2.32   Pine Tree ISD                   Tax Office             BOX 5878                                 Longview         TX        75608-5878   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown

  2.33 Potter County Sherri Aylor, PCC                           PO Box 2289                             Amarillo         TX        79105-2289   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Smith County Tax Office Gary
  2.34 B. Barber                                                 PO Box 2011                             Tyler            TX        75710-2011   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
  2.35 State Comptroller                                         PO Box 149359                           Austin           TX        78714-9359   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
                                                                                                                                                                       Texas Franchise Tax
  2.36 State Comptroller                                         PO Box 149359                           Austin           TX        78714-9359   11 U.S.C. 507(a)(8)   Payment                   N          X              X            X             Unknown         Unknown
  2.37 State of Rhode Island             Division of Taxation    PO Box 9702                             Providence       RI        02940-9702   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Texas City ISD Tax Office         Tax Assessor -
  2.38 Patricia Collins                  Collector               PO Box 1150                             Texas City       TX        77592-1150   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
  2.39 Tom Green Appraisal District                              2302 Pulliam Street                     San Angelo       TX        76905        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Travis County Tax Office Bruce    Tax Assessor -
  2.40 Elfant                            Collector               PO Box 149328                           Austin           TX        78714-9328   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Valley Ranch M.U.D #1 Mike                                11500 NW Freeway,
  2.41 Arterburn, Tax A/C                                        Ste 465                                 Houston          TX        77092        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
  2.42 West Warwick Tax Office           Attn: Rosemarie Silva   Tax Collector           P.O. Box 1341   West Warwick     RI        02893        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
                                         Tax Assessor -          600 Scott Ave, Suite
  2.43 Wichita County Tommy Smyth        Collector               103                                     Wichita Falls    TX        76301        11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X              X            X             Unknown         Unknown
       Williamson County Tax Office      Tax Assessor -
  2.44 Larry Gaddes                      Collector               904 South Main Street                   Georgetown       TX        78626-5701   11 U.S.C. 507(a)(8)   Potential Tax Claim       N          X           X X                           Unknown        Unknown
                                                                                                                                                                                                                       TOTAL:                       UNKNOWN        UNKNOWN




                                                                                                                      Page 2 of 2
                                                            Case 18-33836 Document 568 Filed in TXSB on 10/17/18 Page 10 of 11
                                                                                                                       In re: Neighbors Global Holdings, LLC
                                                                                                                                  Case No. 18-33871
                                                                                                                              AMENDED Schedule E/F, Part 2
                                                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                     Contingent


                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                         Date                                                               Amount of
Line Nonpriority Creditor's Name                           Creditor Notice Name               Address 1                            Address 2                  City           State Zip   incurred Basis for claim                                           claim        Reason for Amendment
3.1 Alcode Plumbing, LLC                                   Attn Bill Richey                   Griffin & Matthews                   400 Neches at Crocket      Beaumont       TX    77701 Various Litigation           X            X              X              Unknown
     All Points Solutions, Inc. d/b/a 3i International,
     EverBank Commercial Finance, Inc., Signature          c/o All Points Solution, Inc. d/b/a 3I
     Financial, LLC, Susquehanna Commercial Finance,       International's and Chris Mitchell's,
     Inc., Central Bank of St. Louis, Unifi Equipment      Attn Bruce C. Morris & Demetri J.                                       5051 Westheimer, Suite
3.2 Finance, Inc. and Chris Mitchell                       Economou                               Kane Russell Coleman Logan PC    1000                       Houston        TX    77056 Various   Litigation         X            X              X             Unknown
     All Points Solutions, Inc. d/b/a 3i International,
     EverBank Commercial Finance, Inc., Signature
     Financial, LLC, Susquehanna Commercial Finance,
     Inc., Central Bank of St. Louis, Unifi Equipment      c/o Central Bank of St. Louis's,                                        6026 Remson Hollow
3.3 Finance, Inc. and Chris Mitchell                       Attn John R. Jones                 J.R. Jones Law PLLC                  Lane                       Katy           TX    77494 Various   Litigation         X            X              X             Unknown
     All Points Solutions, Inc. d/b/a 3i International,
     EverBank Commercial Finance, Inc., Signature          c/o Everbank Commercial Finance
     Financial, LLC, Susquehanna Commercial Finance,       Inc's, Attn David E. Harrell, Jr.,
     Inc., Central Bank of St. Louis, Unifi Equipment      Brandon Renken, Nicholas M.                                             600 Travis Street, Suite
3.4 Finance, Inc. and Chris Mitchell                       Moore                              Locke Lord LLP                       2800                       Houston        TX    77002 Various   Litigation         X            X              X             Unknown
     All Points Solutions, Inc. d/b/a 3i International,
     EverBank Commercial Finance, Inc., Signature
     Financial, LLC, Susquehanna Commercial Finance,       c/o Signature Financial LLC's, Atn
     Inc., Central Bank of St. Louis, Unifi Equipment      Martha Hardwick Hofmeister,        Shackelford, Bowen, McKinley &       9201 N. Central
3.5 Finance, Inc. and Chris Mitchell                       Frances A. Smith, Hayley Ellison   Norton, LLP                          Expressway, Fourth Floor Dallas           TX    75231 Various   Litigation         X            X              X             Unknown
     All Points Solutions, Inc. d/b/a 3i International,
     EverBank Commercial Finance, Inc., Signature          c/o Susquehanna Commercial
     Financial, LLC, Susquehanna Commercial Finance,       Finance, Inc.'s nka BB&T
     Inc., Central Bank of St. Louis, Unifi Equipment      Commercial Equipment Capital
3.6 Finance, Inc. and Chris Mitchell                       Corp.'s, Attn Barbara Lanza Farley Barbara Lanza Farley PC              PO Box 53659               Philadelphia   PA    19105 Various   Litigation         X            X              X             Unknown
     All Points Solutions, Inc. d/b/a 3i International,
     EverBank Commercial Finance, Inc., Signature
     Financial, LLC, Susquehanna Commercial Finance,
     Inc., Central Bank of St. Louis, Unifi Equipment      c/o Unifi Equipment Finance, Inc's                                      6th Floor at Ford Field,
3.7 Finance, Inc. and Chris Mitchell                       Attn Joseph J. Shannon             Bodman PLC                           1901 St. Antoine Street    Detroit        MI    48226 Various   Litigation         X            X              X             Unknown
     All Points Solutions, Inc. d/b/a 3i International,
     EverBank Commercial Finance, Inc., Signature
     Financial, LLC, Susquehanna Commercial Finance,       c/o Unifi Equipment Finance, Inc's,                                     Pennzoil Place - South
     Inc., Central Bank of St. Louis, Unifi Equipment      Attn Thomas R. Ajamie, Courtney                                         Tower, 711 Louisiana,
3.8 Finance, Inc. and Chris Mitchell                       Scobie                              Ajamie LLP                          Suite 2150                 Houston        TX    77002 Various Litigation           X            X              X              Unknown
3.9 Amanda Hanks                                           Attn Robert J. Heil III             The Law Offices of Robert Heil      5262 S. Staples #300       Corpus Christi TX    78411 Various Litigation           X            X              X              Unknown
3.10 Andy Chen, MD                                         Blue Grasshopper Holdings, Ltd.     903 N. 3rd St.                                                 Bellaire       TX    77401 5/5/2017 Shareholder Note                                          $1,226,900.36 New Creditor Added to Schedule
     Ashlynn Foster, by her Next Friend, Kristin Foster,                                       Law Offices of William Kenneth C.   12221 Merit Drive, Suite
3.11 and Kristin Foster, Individually                      Attn William Kenneth C.             Dippel                              670                        Dallas         TX    75251 Various   Litigation         X            X              X             Unknown
     BB&T Commercial Equipment Capital Corp; fka
     Susquehanna Commercial Finance, Inc.; cp Branch
3.12 Banking and Trust                                     Attn Barbara Lanza Farley          Barbara Lanza Farley PC              PO Box 53659               Philadelphia   PA    19105 Various   Litigation         X            X              X             Unknown
     Beaumont Emergency Physicians Associates,
3.13 PLLC                                                  Attn Michael J. Lindsay            Lindsay & Parsons, LLP               710 North 11th Street      Beaumont       TX    77703 Various   Litigation         X            X              X             Unknown
     Beaumont Emergency Physicians Associates,
3.14 PLLC                                                  Attn Terry W. Wood                 Terry W. Wood PC                     2530 Calder Avenue         Beaumont       TX    77702 Various   Litigation         X            X              X             Unknown
                                                           Attn Stephen F. Del Sesto, Michael                                      One Financial Plaza,
3.15 Biotechnology Integration and Management LLC          J. Daly, Nicole Matteo             Pierce Atwood LLP                    Suite 2600                 Providence     RI    02903 Various   Litigation         X            X              X             Unknown

                                                           Attn Michael P. Stephens, Sally M.                                      150 N. Meramec Avenue,
3.16 Central Bank of St. Louis                             Sinclair, Katherine I. McLaughlin  Jenkins & Kling, P.C.                Suite 400              St Louis           MO    63105 Various   Litigation         X            X              X             Unknown
                                                           Attn Richard M. Rollman and Kevin                                       3507 North Campbell
3.17 Colonia Verde Investors, LLC                          J. Kristick                        Bosse Rollman PC                     Avenue, Suite 111      Tucson             AZ    85719 Various   Litigation         X            X              X             Unknown
                                                           Attn Candice C. Smith and Scott T.
3.18 Convergint Technologies LLC                           Citek                              Lamm & Smith, P.C.                   3730 Kirby Dr., Suite 650 Houston         TX    77098 Various Litigation           X            X              X              Unknown
3.19 Cyril Eastace Gillman, MD                                                                17515 Big Basin Ln                                             Humble          TX    77346 5/5/2017 Shareholder Note                                           $702,544.00 New Creditor Added to Schedule
3.20 Dharmesh Patel, MD                                                                       11002 Greenbay St.                                             Houston         TX    77024 5/5/2017 Shareholder Note                                          $1,234,538.48 New Creditor Added to Schedule
     Gerald H. Phipps, Inc. d/b/a GH Phipps
3.21 Construction Co.                                      Attn Keith Coulter                 Coulter, P.C.                        3306 Sul Ross Street       Houston        TX    77098 Various   Litigation         X            X              X             Unknown




                                                                                                                                      Page 1 of 2
                                                           Case 18-33836 Document 568 Filed in TXSB on 10/17/18 Page 11 of 11
                                                                                                                        In re: Neighbors Global Holdings, LLC
                                                                                                                                   Case No. 18-33871
                                                                                                                             AMENDED Schedule E/F, Part 2
                                                                                                                  Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                        Date                                                                  Amount of
Line Nonpriority Creditor's Name                          Creditor Notice Name                  Address 1                          Address 2                  City          State Zip   incurred Basis for claim                                              claim        Reason for Amendment
3.22 GERALD H. PHIPPS. INC.                               Attn Keith Coulter                    Coulter P.C.                       3306 Sul Ross Street       Houston       TX    77098 Various Litigation             X             X              X              Unknown
                                                          Attn Randall D. Armentrout,
3.23 GreatAmerica Financial Service Corporation           Benjamin P. Roach                     Nyemaster Goode, P.C               700 Walnut, Suite 1600     Des Moines    IA    50309 Various   Litigation           X             X              X             Unknown
     Harry Leiser, Trustee of the Harry Leiser
3.24 Revocable Trust                                      Attn Kelly M. Fracassa                Naccarato & Fracassa               96 Franklin Street         Westerly      RI    02891 Various Litigation             X             X              X              Unknown
3.25 Harry Lieser                                         Attn Kelly M. Fracassa                Naccarato & Fracassa               96 Franklin Street         Westerly      RI    02891 Various Litigation             X             X              X              Unknown
3.26 Hitesh Patel, MD                                     JPMP Investments, LP                  1122 Rymers Switch Lane                                       Friendswood   TX    77546 5/5/2017 Shareholder Note                                               $692,864.13 New Creditor Added to Schedule
                                                          Attn Simon W. Hendershot, III,
                                                          Benjamin L. Hisey, Katie T.                                              1800 Bering Drive, Suite
3.27 Infinity Emergency Management Group, LLC             Cowart, Raymond L. Panneton           Hendershot, Cannon & Hisey P.C     600                        Houston       TX    77057 Various   Litigation           X             X              X             Unknown
                                                                                                                                   5910 N. Central
3.28 JL Parker Plumbing, Inc.                             Attn Mary Ellen P. Smith              Smith Kendall, PLLC                Expressway, Suite 925      Dallas        TX    75206 Various   Litigation           X             X              X             Unknown
                                                                                                                                   Bank of America Center,
                                                                                                                                   700 Louisiana Street,
3.29 Michael Heichen and Azalea Saemi                     Attn Mauricio Escobar                 Kilpatrick Townsent & Stockton LLP Suite 4300                 Houston       TX    77002 Various   Litigation           X             X              X             Unknown
                                                          Series B,D,F,H,I,K,G,L, A Series of
3.30 Michael Lihchun Chang, MD, FAAEM                     EM Neighbors, Series LLC              2138 McClendon                                                Houston       TX    77030   5/5/2017 Shareholder Note                                           $1,211,356.08 New Creditor Added to Schedule
                                                          Attn Stephen F. Del Sesto, Michael                                       One Financial Plaza,
3.31 Northern Rhode Island Radiology, LLC                 J. Daly, Nicole Matteo                Pierce Atwood LLP                  Suite 2600                 Providence    RI    02903 Various Litigation             X             X              X              Unknown
3.32 Paul Andre Alleyne, MD                               PMAS Medical Investment, LLC          5361 Fairdale Lane                                            Houston       TX    77056 5/5/2017 Shareholder Note                                               $740,735.44 New Creditor Added to Schedule
3.33 Quang Hai Henderson, MD                              QSH Family LP                         2414 Inwood Dr.                                               Houston       TX    77019 5/5/2017 Shareholder Note                                               $956,523.03 New Creditor Added to Schedule
     R.G. Brinkmann Company, Inc. d/b/a Brinkman                                                                                   1801 California Street,
3.34 Constructors                                         Attn Michael E. Bonifazi              Kutak Rock, LLP                    Suite 3000                 Denver        CO    80202 Various   Litigation           X             X              X             Unknown
                                                          Attn J. Cary Gray & Michael A.                                           1300 Post Oak Blvd.,
3.35 RKMS Amarillo #2 LLC                                 Ackal, III                            Gray Reed                          Suite 2000                 Houston       TX    77056 Various   Litigation           X             X              X             Unknown
                                                          Attn Vernon C. Howerton, Jr. &                                           1601 Elm Street, Suite
3.36 RKMS Amarillo #2 LLC                                 Timothy J. Fandrey                    Gray Reed                          4600                       Dallas        TX    75201 Various   Litigation           X             X              X             Unknown
                                                                                                                                   1470 First Colony Blvd,
3.37 Securranty Inc.                                      Attn Abel Manji                       Hird, Chu & Lawji P.L.L.C          Suite 210                  Sugar Land    TX    77479 Various Litigation             X             X              X              Unknown
3.38 Setul Girishchandra Patel, MD, MBA                   SGP Medical Enterprises, LP           3 W. Rivercrest Dr.                                           Houston       TX    77042 5/5/2017 Shareholder Note                                             $1,234,538.48 New Creditor Added to Schedule
                                                                                                                                                              Garden City
3.39 Signature Financial LLC                              Attn Robert Michael Tils              Moritt Hock Hamroff & Horowitz LLP 400 Garden City Plaza      Plaza         NY    11530 Various   Litigation           X             X              X             Unknown
                                                          Attn Robert E. Weitzel, John E.                                          2001 Ross Avenue, Suite
3.40 SMTA Financing JV, LLC                               Mitchell                              Akerman LLP                        3600                    Dallas           TX    75201 Various   Litigation           X             X              X             Unknown
                                                          Attn Robert E. Weitzel, John E.                                          2001 Ross Avenue, Suite
3.41 SMTA Financing JV, LLC                               Mitchell                              Akerman LLP                        3600                    Dallas           TX    75201 Various   Litigation           X             X              X             Unknown
                                                                                                Gossett, Harrison, Millican &
3.42 Spring Gulch, LLC                                    Attn Wesley M. Giesecke               Stipanovic, P.C.                   P. O. Drawer 911        San Angelo       TX    76902 Various   Litigation           X             X              X             Unknown
     Susan L. Collemer, Susan Collemer, MD, LLC,
     Michael W. Demelis, Kristina E. McAteer, Margaret
     P. Mueller, Sophia G. O'Donnell, Sophia G.
     O'Donnell, MD, LLC, Laura D. Rau, Laura D. Rau       Attn Andrew Berg and Catherine                                                                      East
3.43 MD, LLC, Christopher G. Roloff                       Sammartino                            Sammartino & Berg LLP              2639 South County Trail    Greenwich     RI    02815 Various   Litigation           X             X              X             Unknown
     The Don Levin Trust, dated August 30, 1991, by its
     Trustees, Thomas P. Gallagher and Thomas D.          Attn Kimberly D. Annello, Scott M.                                       3838 Oak Lawn Avenue,
3.44 Gordon                                               Garelick                              Exall & Wood, PLLC                 Suite 1750                 Dallas        TX    75219 Various   Litigation           X             X              X             Unknown
     TIAA Commercial Finance, Inc. f/k/a EverBank                                                                                  600 Travis Street, Suite
3.45 Commercial Finance, Inc.                             Attn Elizabeth M. Guffy               Locke Lord LLP                     2800                       Houston       TX    77002 Various   Litigation           X             X              X             Unknown
                                                                                                                                   8310 N. Capital of Texas
3.46 UCP Texas Management, Ltd.                           Attn Terry L. Belt                    The Fowler Law Firm, P.C.          Hwy., Suite 1-150          Austin        TX    78731 Various   Litigation           X            X X        Unknown
                                                                                                                                                                                                                                   TOTAL: $8,000,000.00




                                                                                                                                      Page 2 of 2
